Case 4:17-cr-00197-JM Document 57-2 Filed 07/26/21 Page 1of5

CRIMINAL INFORMATION
‘ IN THE CIRCUIT COURT OF LINCOLN COUNTY, ARKANSAS
ELEVENTH WEST JUDICIAL DISTRICT, seconn DIVISION

This criminal information cover sheet or the standard criminal information form is required by Supreme Court Administration Order
Number 8 to be completed for every defendant and filed by the prosecutor. The data contained herein shall not be admissible as
evidence in any court proceeding or replace or supplement the filing and service of pleadings, orders, or other papers as required by
law or Supreme Court rule.

 

County LINCOLN District 11 WEST Case Number LCR-2007- 2-2

Judge ROBERT H. WYATT, JR. Division SECOND Filing Date January 18, 2007

Style of Case State of Arkansas v. Dominic Session

Prosecutor Providing information: Stevan B. Dalrymple

 

Is This an Amended L] Yes Js D being charges as a Habitual? C1 Yes
Information
If Yes, are you Are multiple D's Charged in the Information? X Yes

Adding Offense(s)? CL] Yes
Dropping Offense(s)? L] Yes
Changing Offense(s)? L] Yes

CO-Defendants: Andrew Minor, Adrian West, Christopher Smith

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Defendant's Full Name Date of Birth Race Sex SID# Arrest Date
Dominic Session © - Pe B Male
Address (Street, City, State, Zip) SS# Driver's License No.
Arkansas Department of Corrections Arrest Tracking # __ Prosecutor's File
Varner Unit 0 - 25091
KNOWN ALAISES:
NOT AVAILABLE

The attached information accuses the above named defendant of the following crime(s):

 

Code # Offense A® ] Offense Date Counta [FAA | Chess

 

 

 

 

 

 

 

 

 

6-13-202 BATTERY - fi 6/7/2006 1 F D

 

FILED

JAN 1.8 2007

Bia REYNOLUS, GRC ag INFORMATION M, PAGE 4
VERCOIN COUNTY ARR AnsiA8 . .

  

GOVERNMENT
EXHIBIT

:
:
é

 

 
Case 4:17-cr-00197-JM Document 57-2 Filed 07/26/21 Page 2 of 5

IN THE CIRCUIT COURT OF LINCOLN COUNTY, ARKANSAS

STATE OF ARKANSAS PLAINTIFF
V. NO. LCR-2007- 2-2
DOMINIC SESSION | DEFENDANT
INFORMATION

Comes the Prosecuting Attorney for LINCOLN County, Arkansas, and in the name and by the authority of
the State of Arkansas, charges Dominic Session with the crime(s) of BATTERY - II as follows:

COUNT 1: BATTERY - il ARK. CODE ANN. § 5-13-202. The said defendant in LINCOLN COUNTY, did
unlawfully and feloniously on or about 6/7/2006.

intentionally or knowingly without legal justification cause physical injury to Jimmy Fleetwood, whom he
knew to be an employee of a correctional facility, the correctional facility amployee was acting in the line

of duty,
against the peace and dignity of the State of Arkansas.

eer B. pee
CU A EY

 

ORDER ae
Issue Bench Warrant and follow the below mentioned terms for release:

BAIL

Defendant #4 Execution of a bond in the amount of $10,000 secured by deposit of the full amount
in cash, or by other property or by obligation of qualified securities

IT 1S SO ORDERED...
This 10°" day of January 2007.

CIRGUIT JUDGE

ERED
JAN 1 8 2007

<
ENNOLUS ve wl: ta ‘Ler
VERCOIN COUNTY, ARISANSAS

481

 
Case 4:17-cr-00197-JM Document 57-2 Filed 07/26/21 Page 3 of 5

 

Defendant’s Full Name: DOMINIC SESSION

JUDGMENT AND COMMITMENT ORDER
IN THE CIRCUIT COURT OF LINCOLN COUNTY, ARKANSAS
ELEVENTH-WEST JUDICIAL DISTRICT SECOND DIVISION

On AUGUST 7,2007 the Defendant appeared before the Court, was advised of the nature of the charge(s), of constitutional and legal
rights, of the effect of a guilty plea upon those rights, and of the right to make a statement before sentencing. The Court made the following
findings:

DEFENDANTS FULL NAME: DOMINIC SESSION LCR-2007-2-2
DATE OF BIRTH:
RACE: BLACK
SEX: MALE
SID #:
DEFENDANT’S ATTORNEY: DON WARREN
PROSECUTING ATTORNEY OR DEPUTY: PHILLIP GREEN
Defendant was represented by ____ private counsel XX. appointed counsel
____. public defender himself/herself

Defendant made a voluntary, knowing and intelligent waiver of the right to counsel: __-—s Yes XXX No

There being no legal cause shown by the defendant, as requested, why judgment should not be pronounced, a judgment of conviction is hereby
entered against the Defendant on cach charge enumerated, fines levied, and court costs assessed. The Defendant is sentenced to the Arkansas
Department of Correction (A. D, O, C,) for the term specified on cach offense shown below:

 

TOTAL NUMBER OF COUNTS: ONE (1)

 

Offense # 1: Docket #: LCR-2007-2-2
Arrest Tracking #:

A.C.A. # of Offense: 05-13-202

Name of Offense: BATTERY 2°” DEGREE

Seriousness Level of Offense: 4

Criminal History Score: 1

Presumptive Sentence: ... PEN 18

Sentence is a departure from the sentencing grid. Yes _ XX No.
Offense isa__ XX __ felony misdemeanor.
Classification of offense: A B C_XxX =D U yi
Sentence Imposed:._ 18 months. TO RUN CC/WITH EACH OTHER & WITH PRESENT SENTENCE.
Suspended imposition of sentence: months,
Defendant was sentenced as an Habitual Offender und A.C.A. 54-501, Subsection __(A)__—s(B)__ (C.D)
Sentence was enhanced by A.C.A,
Defendant, atlempted solicited
Offense date: 06/7/2006
Number of counts: ONE (1)
Defendant was on probation parole at time of conviction,
Commitment of this offense is a result of the revocation of Defendant’s probation or suspended imposition of sentence.
Yes _ XX No.
Victim of the offense was under_-XX _ over the age of 18 years,
Defendant voluntarily, intelligently, and knowingly entered a
XX negotiated plea of guilty

plea directly to the court of guilty or nolo contendere.

Defendant:
______ entered a plea as shown above and was sentenced by a juty.
was found guilty of said charge(s) by the court, and sentenced bys the court © a jury.
was found guilty at a jury trial, and sentenced by ___ the court a jury.

‘AUG 2 8 2007
vente 7 So Page 1 of B

ices qsimenatts Te F acid! Zs Poy 26 |

ADOT iar)

conspired to commit the offense.

 

 

 

 

 
Case 4:17-cr-00197-JM Document 57-2 Filed 07/26/21 Page 4of 5

Defendant’s full name; DOMINIC SESSION
7 ied
Indicate whith sentences are to run consecutively:

Death Penalty; Execution Date:

Total time to serve on all offenses listed above: __18 _ months.

Time to be served at: XX Department of Correction Regional Punishment Facility,
Jail Time Credit: days

The Defendant was convicted of a target offense under the Community Punishment Act. The court hereby orders that the Defendant be
judicially transferred to the Department of Community Punishment (D.C.P.) Yes No
Failure to meet the critcria or violation of the rules of the D.C.P. could result in transfer to the A.D.O.C.

 

Fines $ Court Costs $

A judgment of restitution is hereby entered against the Defendant in the amount and terms as shown below:
Amount $ ___Due immediately Installments of ;

Payment to be made to:

If multiple beneficiaries, give names and show payment priority:

Defendant is a Sex or Child Offender as defined in A.C.A, 12-12-903, and is ordered to complete the Sex Offender Registration Form:
Yes No
_ Defendant is alleged to be a Sexually Violent Predator, and is ordered to undergo an evaluation at a facility designated by the Department of

~ Correction pursuant to A.C,A. 12-12-918: Yes No
Defendant was adjudicated guilty of sex offense, a violent offense, or a repeat offense (as defined in A.C.A. 12-12-1103), and is ordered to

have a DNA sample drawn at:

_ __aD.CP. facility XX the A.D.O.C. or (other): XX Yes _ No.

Defendant was informed of the right to appeal: Yes No,

Appeal Bond: $

The County Sheriff is hereby ordered to transport the Defendant to XX __ the Arkansas Department of Correction Regional
Punishment Facility.

The short report of circumstances attached hereto is approved.

 

Date: «> /2007 Circuit Judge: Robert H. Wyatt, Jr. Signature;
I certify this is a true and correct record of this Court.
Date: Circuit Clerk/Deputy:

(SEAL)

Form Revised 4/00

Page 2 of 3

 

 

 
Case 4:17-cr-00197-JM Document 57-2 Filed 07/26/21 Page 5of5

 

PROSECUTOR’S SHORT REPORT OF CIRCUMSTANCES

4

This information is provided pursuant to A.C.A § 12-27-113 (C) (1) & (2) (Supp.1 993).

 

 

 

 

Defendant's Name DOMINIC SESSION SID#
Circuit Court Case # County
LCR-2007-2-2 LINCOLN
|. SUMMARY OF THE FACTS:
i. FACTORS.

AGGRAVATING

Production or use of any weapon during the
Criminal episode.

Threat or violence toward witnesss(es) or victim(s)

Defendant knew or had reason to know the victims

()
were particularly vulnerable (aged, handicapped,
Very young, etc.)

() Ability to make restitution, reparation or return
Property and failed to do so.

() Violation of position of public trust or recognized
Professional ethics,

() Degree of property loss, personal injury or
threatened personal injury substantially greater

_ than characteristic for the crime.

() There is a single conviction for a crime involving
multiple victims or incidents:

() Defendant on probation or parole at the time of
the crime.

() Persistent involvernent in similar criminal offenses.

() Repetition of behavior pattern which contributes to
Criminal conduct, e.g., return to drug or alcohol
Abuse.

() Prior record of similar offenses.

() Serious prior record

() Pursuant to a Guilty or No Contest plea, other
Crimes were dismissed or not prosecuted.

() New criminal-activity while on pretrial release.

(4 Persistent criminal misconduct while under super-
Vision.

() Efforts to conceal crime.

() Other:

SIGNED

 

Circuit Judge /

()

()

()

()

()

()

()

().

()

()
()

SIGNED

MITIGATING

Victim(s) provoked the crime to substantial degree
or other evidence that misconduct by victim
contributed to the criminal episode.

Cooperation with criminal justice agencies in
resojution or other criminal activity.

Effort to make restitution or reparation(particularly
before required to do so by sentencing).

Degree of property loss, personal injury or
Threatened personal injury substantially less than
Characteristic for the crime.

Special effort on part of perpetrator to minimize
the harm or risk.

Peripheral involvement in criminal episode (e.g.,
passive accessory).

Evidence of withdrawal, duress, necessity or lack of s
of sustained criminal intent or diminished mental
capacity (e.g., mental retardation) which is
Insufficient to constitute a defense but is indicative
of.reduced culpability.

No prior parole or probation difficulty.

Efforts to deal with problems associated with past
criminal conduct.

No, or minimal, prior record.

Other:

(Mprnben h Jaollork

Prosecuting Attorney or Deputy
¢

 

Page 3 of 3

AOS

 

 
